DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

As per claim 1, Applicant argues wherein: “each of Makino and Park provides different structural user interface on the screen, i.e., fixed boundary (Makino) vs moving boundary (Park). One skilled in the art would not alter Makino with the structure in Park since doing so completely alters the operation of each reference and renders the teachings of each reference unsatisfactory for its intended purpose, which is prohibited under MPEP 2143.01(V) and MPEP 2143.01(V). The severity of the re-design required by the proposed combination, which is not taught or suggested by either reference, underscores the fact that the proposed combination would not have been obvious. The rejection cannot stand on that basis.”

The Office respectfully disagrees that “panning” (fixed boundary) and “scrolling” (moving boundary) operations are mutually exclusive (as seemingly argued by Applicant). The Office respectfully submits that it was well known at the time of filing the invention, that a zoomed/magnified image (analogous to that in Figs. 3A-3C of Makino), may be panned by performing a touch-drag operation on 

Applicant’s additional arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 10, 11, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0060819 to Rucine et al.; in view of US 2014/0208277 to Makino et al.; in view of US 2010/0022276 to Park et al.; further in view of US 2012/0096393 to Shim et al.

As per claim 1, Rucine et al. teaches a method for controlling an electronic device, the method comprising: 
displaying a page (Fig. 8, 400/406); 
performing a scroll function (Fig. 8, paragraph 122, scrolling is performed when gesture starts in area 406) for the page corresponding to the touch drag input (Fig. 8, the boundaries between the display and the housing will be construed as the claimed “boundaries of the page”); and 
performing a drawing function (Fig. 8, “content input”, paragraph 136, “handwritten notes”) corresponding to the touch drag input (Figs. 7A, 7B and 8, touch drag inputs that start outside of area 406 are interpreted as handwriting). 
Rucine et al. do not necessarily teach displaying a plurality of adjacent pages, performing the scroll function based on based on a touch drag input with a start point positioned within a predetermined distance from a boundary located between the adjacent pages being received and performing the drawing function based on a touch drag input with a start point positioned outside the predetermined distance from the boundary being received.
Makino et al. teach displaying a plurality of adjacent pages (Figs. 3A-3C, a current page is displayed within boundary AD, the information lying outside boundary AD, displayed after a scrolling operation will be construed as subsequent pages), performing the scroll function based on a touch drag input with a start point positioned within a predetermined distance from a boundary located between the adjacent pages being received (Figs. 3C-3D, a drag input starting between region AD and the display housing is interpreted as a scroll operation, said scroll operation of Makino seems analogous to a panning operation on a magnified image/page) and performing the drawing function based on a touch drag input with a start point positioned outside the predetermined distance from the boundary being received (Figs. 3A-3C, drag inputs starting within region AD are interpreted as drawing operations).

Rucine and Makino do not teach wherein the scroll function moves the plurality of pages and the boundary in the direction.
Park et al. teach wherein the scroll function moves the plurality of pages and the boundary in the direction (Figs. 5C, 9A and 12A, the marker 400 is analogous to the claimed boundary of the pages, said boundary is moved in the direction when performing scrolling of pages on the screen).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Rucine and Makino, so that the scroll function moves the plurality of pages and the boundary in the direction, such as taught by Park, for the purpose of easily accessing adjacent pages.
Rucine, Makino and Park et al. do not necessarily teach wherein, when the scroll function is performed, a drawing on one of the plurality of pages based on the drawing function and the boundary are moved together in the direction corresponding to the touch drag input.
Shim et al. teach wherein, when the scroll function is performed, a drawing on one of the plurality of pages based on the drawing function and the boundary are moved together in the direction corresponding to the touch drag input (Fig. 11, paragraphs 48 and 95, a panning operation and a scrolling operation are not necessarily mutually exclusive, Shim seems to suggest, modifying the device of Rucine, Makino and Park, by adding a multi-finger option to drag operations such as that performed in Figs. 3C-4A of Makino, so that said drag can be interpreted as a command to perform 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Rucine, Makino and Park et al., so that when the scroll function is performed, a drawing on one of the plurality of pages based on the drawing function and the boundary are moved together in the direction corresponding to the touch drag input, such as suggested by Shim et al., for the purpose of facilitating navigation between different pages or images.

As per claim 2, Rucine, Makino, Park and Shim et al. teach the method as claimed in claim 1, wherein the displaying comprises displaying a boundary line for distinguishing each page of the plurality of pages (Makino, Figs. 3A-3C, line AD). 

As per claim 7, Rucine, Makino, Park and Shim et al. teach the method as claimed in claim 1, wherein the displaying comprises displaying a scroll pad for scrolling the plurality of pages on a display on which the plurality of pages are displayed, and scrolling the plurality of pages based on a user command being input through the scroll pad (Rucine, Fig. 8, 422). 

As per claim 10, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons.

As per claim 11, it comprises similar limitations to those in claim 2 and it is therefore rejected for similar reasons.

claim 16, it comprises similar limitations to those in claim 7 and it is therefore rejected for similar reasons.

As per claim 19, Rucine et al. teach an electronic board, comprising: 
a display (Fig. 8); and 
a processor configured to: 
control the display to display a page (Fig. 8, 400/406);; 
perform a scroll function for the page corresponding to the touch drag input (paragraph 122, scrolling is performed when gesture starts in area 406); and 
perform a managing function for managing content within the page, corresponding to the touch drag input (Figs. 7A, 7B and 8, touch drag inputs that start outside of area 406 are interpreted as handwriting), 
wherein the managing function is at least one of a drawing function to draw within the page (Figs. 7A, 7B and 8, touch drag inputs that start outside of area 406 are interpreted as handwriting), an eraser function to erase within the page, and an insert function to insert a predefined image within the page.
Rucine et al. do not necessarily teach displaying a plurality of adjacent pages, performing the scroll function based on based on a touch drag input with a start point positioned within a predetermined distance from a boundary located between the adjacent pages being received and performing the drawing function based on a touch drag input with a start point positioned outside the predetermined distance from the boundary being received.
Makino et al. teach displaying a plurality of adjacent pages (Figs. 3A-3C, a current page is displayed within boundary AD, the information lying outside boundary AD, displayed after a scrolling operation will be construed as subsequent pages), performing the scroll function based on based on a touch drag input with a start point positioned within a predetermined distance from a boundary located between the adjacent pages being received (Figs. 3C-3D, a drag input starting between region AD and the display housing is interpreted as a scroll operation) and performing the drawing function based on a touch drag input with a start point positioned outside the predetermined distance from the boundary being received (Figs. 3A-3C, drag inputs starting within region AD are interpreted as drawing operations).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Rucine et al., by displaying a plurality of adjacent pages, performing the scroll function based on based on a touch drag input with a start point positioned within a predetermined distance from a boundary located between the adjacent pages being received and performing the drawing function based on a touch drag input with a start point positioned outside the predetermined distance from the boundary being received, such as taught by Makino et al., for the purpose of automatically switching between writing and scrolling modes.
Rucine and Makino do not teach wherein the scroll function moves the plurality of pages and the boundary in the direction.
Park et al. teach wherein the scroll function moves the plurality of pages and the boundary in the direction (Figs. 5C, 9A and 12A, the marker 400 is analogous to the claimed boundary of the pages, said boundary is moved in the direction when performing scrolling of pages on the screen).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Rucine and Makino, so that the scroll function moves the plurality of pages and the boundary in the direction, such as taught by Park, for the purpose of easily accessing adjacent pages.
Rucine, Makino and Park et al. do not necessarily teach wherein, when the scroll function is performed, a drawing on one of the plurality of pages based on the drawing function and the boundary are moved together in the direction corresponding to the touch drag input.
wherein, when the scroll function is performed, a drawing on one of the plurality of pages based on the drawing function and the boundary are moved together in the direction corresponding to the touch drag input (Fig. 11, paragraphs 48 and 95, a panning operation and a scrolling operation are not necessarily mutually exclusive, Shim seems to suggest, modifying the device of Rucine, Makino and Park, by adding a multi-finger option to drag operations such as that performed in Figs. 3C-4A of Makino, so that said drag can be interpreted as a command to perform scrolling to the next page, without needing to normalize a magnified image, as would’ve been necessary in the proposed combination of Rucine, Makino and Park).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Rucine, Makino and Park et al., so that when the scroll function is performed, a drawing on one of the plurality of pages based on the drawing function and the boundary are moved together in the direction corresponding to the touch drag input, such as suggested by Shim et al., for the purpose of facilitating navigation between different pages or images.

As per claim 20, Rucine, Makino, Park and Shim et al. teach the method as claimed in claim 1, wherein the performing the scroll function comprises: scrolling the plurality of pages in a direction perpendicular to the boundary (Makino, Figs. 3A-3C).

Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0060819 to Rucine et al.; in view of US 2014/0208277 to Makino et al.; in view of US 2010/0022276 to Park et al; in view of US 2012/0096393 to Shim et al.; further in view of US 5,771,032 to Cline et al.

As per claim 3, Rucine, Makino, Park and Shim et al. teach the method as claimed in claim 1.

Cline et al. teach wherein the displaying comprises displaying an icon (Figs. 3 and 6, 330/331) for displaying a navigation window for managing the plurality of pages (column 3, lines 44-67, “drop-down scroll bar”), and displaying, based on a user input to select the icon, the navigation window in one area of the display together while the plurality of pages are displayed (Figs. 3 and 6).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Rucine, Makino, Park and Shim et al., by displaying an icon for displaying a navigation window for managing the plurality of pages, and displaying, based on a user input to select the icon, the navigation window in one area of the display together while the plurality of pages are displayed, such as taught by Cline et al., for the purpose of maximizing screen space.

As per claim 4, Rucine, Makino, Park, Shim and Cline et al. teach the method as claimed in claim 3, wherein the navigation window comprises an indicator for managing the plurality of pages currently displayed, and wherein based on the scroll function being performed, the indicator is moved according to the scroll function performed (Cline, Figs. 3 and 6, slider 660, colum 5, lines 35-45). 

As per claim 5, Rucine, Makino, Park, Shim and Cline et al. teach the method as claimed in claim 4, wherein the indicator comprises at least one of an icon for moving a page currently displayed (Cline, Figs. 3 and 6, slider 660), an icon for inserting a new page, and an icon for deleting a page.

claim 12, it comprises similar limitations to those in claim 3 and it is therefore rejected for similar reasons.
 
As per claim 13, it comprises similar limitations to those in claim 4 and it is therefore rejected for similar reasons.

As per claim 14, it comprises similar limitations to those in claim 5 and it is therefore rejected for similar reasons.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0060819 to Rucine et al.; in view of US 2014/0208277 to Makino et al.; in view of US 2010/0022276 to Park et al; in view of US 2012/0096393 to Shim et al.; in view of US 5,771,032 to Cline et al.; further in view of US 2010/0066763 to Macdougall et al.

	As per claim 6, Rucine, Makino, Park, Shim and Cline et al. teach the method as claimed in claim 3.
	Rucine, Makino, Park, Shim and Cline et al. do not teach detecting a rotation of the electronic device while the plurality of pages and the navigation window are simultaneously displayed; and rotating the navigation window according to the detected rotation of the electronic device while refraining from rotating the plurality of pages. 
	Macdougall et al. teach 	detecting a rotation of the electronic device while the plurality of pages and the navigation window are simultaneously displayed; and rotating the navigation window according to the detected rotation of the electronic device while refraining from rotating the plurality of pages (Figs. 13A-13B, from the user’s perspective, the displayed page is refrained from rotating when the device is rotated).


As per claim 15, it comprises similar limitations to those in claim 6 and it is therefore rejected for similar reasons.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0060819 to Rucine et al.; in view of US 2014/0208277 to Makino et al.; in view of US 2010/0022276 to Park et al.; in view of US 2012/0096393 to Shim et al.; further in view of US 2015/0160794 to Huang et al.

As per claim 8, Rucine, Makino, Park and Shim et al. teach the method as claimed in claim 1, wherein the performing further comprises detecting a touch drag input is when the start point of the touch drag input is positioned outside to the predetermined distance from the boundary located between the adjacent pages (Rucine, Figs. 7A, 7B and 8, inputs are interpreted either as scrolling or handwriting depending on whether they start inside or outside of area 406; Makino, Figs, 3A-3C).
Rucine, Makino, Park and Shim et al. do not teach wherein the performing further comprises: identifying a size of an area in which the touch drag input is detected; and performing the drawing function according to the touch drag input when the size of the touch area in which the touch drag input is detected is less than or equal to a first threshold. 
wherein the performing further comprises: identifying a size of an area in which the touch drag input is detected; and performing the drawing function according to the touch drag input when the size of the touch area in which the touch drag input is detected is less than or equal to a first threshold (paragraphs 178 and 213, the touch area is used to determine a drawing line width, different threshold area sizes may correspond to different line widths).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Rucine, Makino, Park and Shim et al., so that the performing further comprises: identifying a size of an area in which the touch drag input is detected; and performing the drawing function according to the touch drag input when the size of the touch area in which the touch drag input is detected is less than or equal to a first threshold, such as taught by Huang et al., for the purpose of enhancing the drawing operation.

As per claim 17, it comprises similar limitations to those in claim 8 and it is therefore rejected for similar reasons.

Allowable Subject Matter

Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694